Citation Nr: 1030042	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-24 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for hypertension, including as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran's verified periods of active duty are from December 
1945 to June 1952 and from July 1955 to October 1970.  The record 
also indicates that the Veteran had several periods of reservist 
service.  See WDO AGO Form 53s, DD Form 214s, and DD Form 13, 
Statement of Service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Service connection for hypertension was previously 
denied by the RO on a direct and presumptive basis in October 
1984.  The current claim concerns whether entitlement to service 
connection may lie under 38 C.F.R. § 3.310, as secondary to the 
service-connected diabetes mellitus.  As this claim is based upon 
the same disability as the Veteran's previous claim, which was 
denied in the October 1984 rating decision that became final, the 
Board must consider the claim as a request to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008); see also Schroeder v. West, 212 F.3d 1265, 
1269-71 (Fed. Cir. 2000) (although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim).

This case was remanded by the Board in February 2009 for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Service connection for hypertension was denied by an October 
1984 rating decision.  The Veteran did not appeal that decision.

2.  Evidence submitted since October 1984 relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for hypertension and raises a reasonable 
possibility of substantiating the claim.


3.  The Veteran's hypertension is not the result of any incident 
of the Veteran's period of active military service; nor is it 
causally related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision that denied service 
connection for hypertension is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1984); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  Evidence received since the October 1984 rating decision is 
new and material, and the Veteran's service connection claim for 
hypertension is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred; nor is hypertension proximately due to, the result of, 
or aggravated by the Veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2009).

Without deciding whether the notice and development requirements 
of VCAA have been satisfied with respect to the claim to reopen, 
it is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this portion of the Veteran's claim.  
This is so because the Board is taking action favorable to the 
Veteran by reopening the claim of service connection for 
hypertension and a decision at this point poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to the underlying service connection claim, upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and their representative of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  
This notice must be provided prior to an initial decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held that, 
if a claimant can demonstrate error in VCAA notice, such error 
should be presumed to be prejudicial.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, for 
example, actual knowledge by the claimant cured the notice 
defect, a reasonable person would have understood what was 
needed, or the benefits sought cannot be granted as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); 
petition for cert. granted (U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2005 that fully addressed the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  Although it is no 
longer required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The RO also sent 
him letters in April 2006 and October 2008 informing him of the 
information required by Dingess, 19 Vet. App. 473, 484.  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as to 
such notice does not arise in this case.  See Sanders, 487 F.3d 
861.  In addition, pursuant to the Board remand in this case, by 
letter dated in February 2009, the Appeals Management Center 
(AMC) provided the Veteran with additional notice, which fully 
addressed the notice element of the VCAA.  Notice from AMC asked 
the Veteran to submit and or specify evidence to further support 
his appeal.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The Veteran's available 
in-service and post-service VA and private treatment records are 
in the claims folder.  The Veteran has also been medically 
evaluated by VA for compensation purposes.  The Veteran indicated 
that he received treatment for hypertension at Madigan Army 
Medical Center (MAMC) from 1985 to the present.  VA requested 
medical records from MAMC in May 2005 and in the same month MAMC 
responded that the Veteran had no records at their facility.  In 
September 2005 a memorandum of formal findings on the 
unavailability of medical records from MAMC was associated with 
the claims folder.  In addition, in the February 2009 notice the 
AMC requested additional evidence from the Veteran to support his 
claim.  The Veteran's custodian responded to the VCAA notice 
indicated that the Veteran had more information or evidence to 
give to VA to substantiate his claim.  No additional evidence was 
received in support of the Veteran's claim.  Thus, it appears 
that all obtainable evidence identified by the Veteran relative 
to the claim has been obtained and associated with the claims 
folder, and although the Veteran's custodian indicated additional 
information would be forthcoming, he has not identified or 
forwarded to VA, any such additional evidence.  The Board is of 
the opinion that all evidence needed for a fair disposition of 
this appeal is already of record.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, 16 Vet. App. 183.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of Appeals 
for Veterans Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  New and Material Evidence

The Board acknowledges that the June 2006 SOC found that new and 
material evidence had been received in order to reopen the 
Veteran's claim of entitlement to service connection for 
hypertension and denied service connection on the merits.  
However, the Board is required to consider the issue of finality 
prior to any consideration on the merits.  See 38 U.S.C.A. §§ 
7104(b), 5108 (West 2002); see also Barnett v. Brown, 8 Vet. App. 
1 (1995); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  
As such, the issue has been characterized as shown on the first 
page of this decision.

The Board notes that the Veteran's current claim involves 
entitlement to service connection for hypertension as secondary 
to the service-connected diabetes mellitus.  As noted above, this 
claim is based upon the same disability as the Veteran's previous 
claim, which was denied by rating decision of October 1984, which 
became final.  See Boggs, 520 F.3d. 1330; see also Schroeder v. 
West, 212 F.3d at 1269-71. 

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009); see also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received evidence 
is "new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Veteran originally applied for service connection for "heart 
trouble" claimed also as hypertension in March 1984.  His claim 
was denied by a rating decision in October 1984 on the basis that 
service medical records were negative for any hypertension or any 
circulatory problems and it was not shown that any such disorders 
arose during the applicable presumptive period.  The evidence of 
record at the time of the last final denial in October 1984 
consisted of service treatment records and other service medical 
records to include reports of medical examination and history.  
Also of record at that time is an August 1984 VA examination 
report including an x-ray of the chest.  The VA examination 
report shows blood pressure readings of 152/94, 160/100 and 
190/102, with a diagnosis of borderline hypertension.  The x-rays 
showed the left ventricle slightly prominent.  The aorta showed 
mild atherosclerotic dilatation of the arch region and no 
aneurysm.  As noted, the October 1984 rating decision is final 
based on the evidence then of record.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1984); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

In April 2005, the Veteran submitted a claim for entitlement to 
service connection for hypertension secondary to his service-
connected diabetes mellitus.  Pertinent evidence of record 
received since the October 1984 rating decision includes VA 
Medical Center (MC) outpatient clinical records along with 
private medical treatment records and VA examinations in July 
2005 and March 2010.  These medical documents reveal an 
assessment/diagnosis of hypertension and indicate the Veteran is 
prescribed medication for such disorder.  It was noted in a 
September 2002 VAMC primary care progress note that the Veteran 
was diagnosed with diabetes mellitus, type II in August 2002 
during hospitalization for cerebrovascular accident.

The Board finds this evidence is "new" in that it was not of 
record at the time of the October 1984 rating decision, and it is 
material in that the new evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim, namely that 
the Veteran has hypertension and there's a suggested link between 
the claimed disorder and the Veteran's service-connected diabetes 
mellitus disability.  The Board presumes that this evidence is 
credible.  See Justus, 3 Vet. App. 510.  Accordingly, the 
Veteran's claim of entitlement to service connection for 
hypertension is reopened.  38 C.F.R. § 3.156(a).  Having 
determined that the Veteran's claim has been reopened, the Board 
must now turn to a de novo review of the entire pertinent 
evidence of record to address the Veteran's claim of entitlement 
to service connection for hypertension to include as secondary to 
the service-connected diabetes mellitus.  

III.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In that regard, establishing 
service connection generally requires medical, or in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Alternatively, service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and diabetes mellitus, or cardiovascular 
disease, including hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of a 
Veteran's nonservice-connected disability is proximately due to 
or the result of a service- connected disease or injury, it too 
shall be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection (c)], 
the regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the disease, will be service connected.  
In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice connected disease or injury (prior to the onset 
of aggravation by the service-connected condition) in comparison 
to the medical evidence establishing the current level of 
severity of nonservice connected disease or injury.  These 
findings as to baseline and current levels of severity are to be 
based upon application of the corresponding criteria under the 
Schedule for Rating Disabilities (38 C.F.R. Part 4) for 
evaluating that particular nonservice connected disorder.  See 71 
Fed. Reg. 52,744-47 (September 7, 2006).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, service treatment records dated in July 1968 show 
the Veteran had a blood pressure reading of 170/100.  Prior to 
and subsequent to July 1968 service treatment records reflect no 
history, complaints, treatment, or a diagnosis related to 
hypertension, or any symptoms reasonably attributed thereto.  
Significantly, on his May 1970 Report of Medical History at 
retirement from active duty service, the Veteran self-reported 
that he never suffered from high or low blood pressure.  
Similarly, on his Report of Medical Examination at retirement, it 
was noted that his vascular system and varicosities were within 
normal limits.  His blood pressure was recorded as 110/70.  
Notwithstanding the July 1968 blood pressure reading, which 
appears to have been acute and transitory, and resolved with no 
residual disability given that the remaining service treatment 
records are negative for any complaints or findings of 
hypertension and the retirement examination revealed normal blood 
pressure readings, there is no hypertension or other chronic 
circulatory disorder noted in service.

Post-service, in August 1984, approximately fourteen years after 
separation from service, the Veteran was examined by VA.  At that 
time he was diagnosed with borderline hypertension, his blood 
pressure readings were 152/94, 160/100 and 190/102.  During the 
August 1984 VA examination the Veteran reported that he had been 
told that his blood pressure is somewhat labile.  It goes up and 
down but he has never been on any specific medication.  In this 
regard, the diagnosis of borderline hypertension in 1984 is the 
earliest recorded diagnosis associated with hypertension.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.  Furthermore, this approximately fourteen-year 
lapse of time absent documented treatment can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, no competent evidence of record 
causally relates hypertension to an incident or disease in 
service or any applicable presumptive period.  As such, service 
connection is not warranted.

Further, the Board notes that the Veteran does not currently 
endorse a theory of continuity of symptomatology.  Rather, he 
argues that his disorder is secondary to his service-connected 
diabetes mellitus.  The Veteran is service-connected for diabetes 
mellitus.  In a July 2005 VA examination for diabetes mellitus, 
the Veteran reported that he was diagnosed with diabetes in 2000.  
He also reported that he suffers from hypertension and takes 
medication.  The diagnoses, in pertinent part, were diabetes 
mellitus, type II and hypertension, controlled with medication.  
In March 2010 the Veteran was afforded a VA examination and the 
examiner was requested to determine the nature, extent, and onset 
of the Veteran's hypertension.  The examiner conducted a review 
of the Veteran's claims folder.  It was noted that the Veteran 
has Alzheimer's disease and was not able to communicate, but he 
was accompanied by his son who provided a reliable history.  On 
examination the Veteran's blood pressure readings were 108/60, 
100/50 and 110/56.  The examiner's assessment was that the 
Veteran's service-connected diabetes was not aggravating his 
hypertension because his hypertension had improved and his son 
plans to take his father [the Veteran] off of his current 
hypertension medication because his blood pressure is becoming 
too low.  

The Board places significant probative value on the March 2010 VA 
diabetes examination undertaken specifically to address the issue 
on appeal.  The examiner reviewed the claims folder and discussed 
the findings in the claims folder.  He also noted the Veteran's 
history of hypertension and conducted a physical examination of 
the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There is no indication that the examiner was not fully aware of 
the Veteran's past medical history or that any relevant facts 
were misstated.  The examiner found that the Veteran's service-
connected diabetes did not aggravate his hypertension.  Further 
the record indicates that the Veteran was diagnosed with 
hypertension prior to a diagnosis of diabetes mellitus and 
therefore hypertension is not secondary to the service-connected 
diabetes mellitus.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for hypertension on a direct basis and as secondary to 
the service-connected diabetes mellitus, including aggravation by 
the service-connected diabetes mellitus, and there is no doubt to 
be otherwise resolved.  See Gilbert, 1 Vet. App. at 55.  As such, 
the appeal is denied.




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for hypertension, including as 
secondary to diabetes mellitus reopened and the appeal is granted 
to that extent only.

Service connection for hypertension, including as secondary to 
diabetes mellitus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


